DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application number 16/447,455 filed on 07/31/2019.
Claims 1-26 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per Claims 1, 11, 17, and 26 (Claim 1 is used as representative of the limitations of claims 11, 17, and 26)
Step 1:
Claim 1 is directed to a machine (system), claim 11 is directed to a machine (system), claim 17 is directed to a process (method), 26 is directed to a machine (program on computer readable storage medium).  Accordingly, these claims are directed to a 35 U.S.C. § 101 statutory category.
Step 2A-Prong 1:

an event component that determines an event associated with the vehicle
This limitation, as drafted, are a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a controller.  Other than reciting “a processor” nothing in the claim elements precludes these steps from practically being performed in the mind or by using pen and paper.  That is, other than reciting that it is implemented on a processor nothing in the claim element precludes the step from practically being performed in the mind.  For example, determining whether or not an event worth noting took place and defining when it started and ended can be simply done in the mind.  Thus claim 1 recites a mental process.
Step 2A – Prong 2:
Claim 1 recites the additional elements of:
a memory that stores computer executable components
a processor that executes computer executable components stored in the memory
a data collection component that receives data from a plurality of devices related to a vehicle
data collection component stores batches of the data as data chunks
a transmission component that transmits a chunk of the data chunks temporally associated with the event 

The memory and processor are generic computer components which are well-known in the art.
The receive, store, and transmission steps are recited at a high level of generality and amount to mere data gathering which is a form of insignificant extra-solution activity.


Step 2B:
In this case the step/act/limitation of: (1) … receives data. . .; (2) stores batches…; and (3) …transmits a chunk of the data…, were considered extra-solution activities in Step 2A and based on the specification the processor which performs the steps includes well-known computer components.  Mere collection or receipt of information is well-understood, routine, and conventional when claimed in a generic manner as has been done here.  Accordingly, independent claims 1, 11, 17, and 26 are ineligible.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer component to perform the receiving, generating, and sending steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As per Claims 2, 3, and 9 these claims depend on Claim 1 and merely clarify and expand on the data gathering which is a form of insignificant extra-solution activity. 
As per Claim 8 it depends on Claim 1 and merely adds an additional element that does not impose any meaningful limits on practicing the abstract idea. 
As per Claims 4-7 these claims depend on Claim 1 and merely adds to the abstract idea without adding additional elements that would amount to significantly more than the abstract idea. 

Claims 2-10 are representative of claims 12-16 and 18-25, and the same rejections apply.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
data collection component in claims 1, 2, & 11
event component in claims 1
transmission component in claims 1 & 11
correlation component in claims 4 & 5
classification component in claim 4
recommendation component in claims 6, 8, 11, & 14
artificial intelligence component in claims 7 & 13
visualization component in claims 8 & 14
context component in claims 9 & 15
action component in claims 10 & 16
analysis component in claims 11 & 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following terms were determined to invoke 112(f) and in view of the specification do not identify a specific structure for performing the claim functions:
data collection component in claims 1, 2, & 11
event component in claims 1
transmission component in claims 1 & 11
correlation component in claims 4 & 5
classification component in claim 4
recommendation component in claims 6, 8, 11, & 14
artificial intelligence component in claims 7 & 13
visualization component in claims 8 & 14
context component in claims 9 & 15
action component in claims 10 & 16
analysis component in claims 11 & 12
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following terms were determined to invoke 112f and in view of the specification do not identify a specific structure for performing the claim functions and because of this these claims are determined to be indefinite:
data collection component in claims 1, 2, & 11
event component in claims 1
transmission component in claims 1 & 11
correlation component in claims 4 & 5
classification component in claim 4
recommendation component in claims 6, 8, 11, & 14
artificial intelligence component in claims 7 & 13
visualization component in claims 8 & 14
context component in claims 9 & 15
action component in claims 10 & 16
analysis component in claims 11 & 12
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 17, 19, 24, & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 9311271 B2) in view of Kreis (US 20160321545 A1)
Regarding Claim 1, Wright discloses:
A system, comprising: a memory that stores computer executable components; a processor that executes computer executable components stored in the memory; a data collection component that receives data from a plurality of devices related to a vehicle (Wright col 10 lines 36-53: According to a second aspect of the present disclosure there is provided a mobile telecommunications device adapted for installation to a vehicle and configured to log driving information associated with the vehicle when driven, the mobile device comprising: a sensor set comprising at least one of an image sensor, an audio sensor, an accelerometer and a positioning module; a processor for processing sensor data from at least the sensor set to derive said driving information; a memory for storing said derived driving information; a wireless telecommunications module operable to download a controlling application; and a registration means for registering the start of a 
an event component that determines an event associated with the vehicle (Wright col 18 lines 55-60: The processor module 33 determines if a driving incident has been detected, at step 48. This is determined on the basis of the analysis carried out at step 46. If a driving incident has been detected, all the sensor data and driving information associated with the data file period, is stored in a data file in protected storage 34b, at step 50.)
a transmission component that transmits a chunk of the data chunks temporally associated with the event (Wright col 19 lines 36-40: Once a driving incident, such as a collision, has been detected, and the data file comprising the associated sensor data and driving information has been securely stored in protected storage 34b, the data file is transmitted to the insurance server 5 of FIG. 1, at step 52.)
Wright does not disclose the following; however Kreis teaches:
the data collection component stores batches of the data as data chunks (Kreis ¶ 32: Here, the classifier is an ensemble classifier with several individual classifiers, where each individual classifier is built on a sub-set of the collected data referred to herein as a data chunk)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Kreis. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on the data storage methodology. Kreis teaches such a storage method, though it is 
Regarding Claim 4, Wright in view of Kreis discloses all of the limitations of Claim 1. Wright also discloses:
further comprising a correlation component that identifies correlations between the event and subsets of data classified by a classification component (Wright col 5 lines 20-23: Preferably, the event detector is arranged to detect the occurrence of a predetermined event by correlating data, such as sensor data, against an event indication model. The application may comprise the event indication model.)
Regarding Claim 9, Wright in view of Kreis discloses all of the limitations of Claim 1. Wright also discloses:
further comprising a context component that logs as part of the data chunks vehicle or driver context (Wright col 22 lines 6-7: Furthermore, driving conditions, as affected by the weather can be determined.)
Regarding Claim 17, Wright discloses:
A computer-implemented method comprising: receiving, by a device operatively coupled to a processor, data from a plurality of devices related to a vehicle (Wright col 10 lines 36-53: According to a second aspect of the present disclosure there is provided a mobile telecommunications device adapted for installation to a vehicle and configured to log driving information associated with the vehicle when driven, the mobile device comprising: a sensor set comprising at least one of an image sensor, an audio sensor, an accelerometer and a positioning module; a processor for processing sensor data from at least the sensor set to derive said driving information; a memory for storing said derived driving information; a wireless telecommunications module operable to download a controlling application; and a registration means for registering the start of a driving period during which the mobile device is installed to the vehicle and the vehicle is being 
determining, by the device, an event associated with the vehicle (Wright col 18 lines 55-60: The processor module 33 determines if a driving incident has been detected, at step 48. This is determined on the basis of the analysis carried out at step 46. If a driving incident has been detected, all the sensor data and driving information associated with the data file period, is stored in a data file in protected storage 34b, at step 50.)
transmitting, by the device, a chunk of the data chunks temporally associated with the event (Wright col 19 lines 36-40: Once a driving incident, such as a collision, has been detected, and the data file comprising the associated sensor data and driving information has been securely stored in protected storage 34b, the data file is transmitted to the insurance server 5 of FIG. 1, at step 52.)
Wright does not disclose the following; however Kreis teaches:
storing batches of the data as data chunks (Kreis ¶ 32: Here, the classifier is an ensemble classifier with several individual classifiers, where each individual classifier is built on a sub-set of the collected data referred to herein as a data chunk)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Kreis. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on the data storage methodology. Kreis teaches such a storage method, though it is simple and obvious. Using Kreis allows for specific groupings of data which can marginally improve processing speed later on in the process.
Regarding Claim 19, Wright in view of Kreis discloses all of the limitations of Claim 17. Wright also discloses:
further comprising identifying correlations between the event and classified subsets of data (Wright col 5 lines 20-23: Preferably, the event detector is arranged to detect the occurrence of a predetermined event by correlating data, such as sensor data, against an event indication model. The application may comprise the event indication model.)
Regarding Claim 24, Wright in view of Kreis discloses all of the limitations of Claim 17. Wright also discloses:
further comprising logging vehicle or driver context as part of the data chunks (Wright col 22 lines 6-7: Furthermore, driving conditions, as affected by the weather can be determined.)
Regarding Claim 26, Wright discloses:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: receive, by the processor, data from a plurality of devices related to a vehicle (Wright col 10 lines 36-53: According to a second aspect of the present disclosure there is provided a mobile telecommunications device adapted for installation to a vehicle and configured to log driving information associated with the vehicle when driven, the mobile device comprising: a sensor set comprising at least one of an image sensor, an audio sensor, an accelerometer and a positioning module; a processor for processing sensor data from at least the sensor set to derive said driving information; a memory for storing said derived driving information; a wireless telecommunications module operable to download a controlling application; and a registration means for registering the start of a driving period during which the mobile device is installed to the vehicle and the vehicle is being driven by a driver; 
determine, by the processor, an event associated with the vehicle (Wright col 18 lines 55-60: The processor module 33 determines if a driving incident has been detected, at step 48. This is determined on the basis of the analysis carried out at step 46. If a driving incident has been detected, all the sensor data and driving information associated with the data file period, is stored in a data file in protected storage 34b, at step 50.)
transmit, by the processor, a chunk of the data chunks temporally associated with the event (Wright col 19 lines 36-40: Once a driving incident, such as a collision, has been detected, and the data file comprising the associated sensor data and driving information has been securely stored in protected storage 34b, the data file is transmitted to the insurance server 5 of FIG. 1, at step 52.)
Wright does not disclose the following; however Kreis teaches:
storing batches of the data as data chunks (Kreis ¶ 32: Here, the classifier is an ensemble classifier with several individual classifiers, where each individual classifier is built on a sub-set of the collected data referred to herein as a data chunk)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Kreis. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on the data storage methodology. Kreis teaches such a storage method, though it is simple and obvious. Using Kreis allows for specific groupings of data which can marginally improve processing speed later on in the process.
Claims 2, 3, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 9311271 B2) in view of Kreis (US 20160321545 A1) and Biondo (US 20130226366 A1)
Regarding Claim 2, Wright in view of Kreis discloses all of the limitations of Claim 1. Wright does not explicitly disclose, but Kreis also teaches:
generates and stores adjacent chunks of the data chunks to overlap temporally (Kreis Fig 3 & ¶ 36: The filled areas 23, 25, 27 designate data chunk overlap. As data samples need not be associated with only a single data chunk, data chunks may overlap. That is, an older data sample within one, younger, chunk may also be present as a younger data sample in another, older chunk) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Kreis. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on the data storage methodology. Kreis teaches such a storage method, though it is simple and obvious. Using Kreis allows for specific groupings of data which can marginally improve processing speed later on in the process.

Wright does not explicitly disclose, but Biondo teaches:
wherein the data collection component…stores adjacent…data…to provide redundancy (Biondo ¶ 19: Various storage facilities may be used as the redundant storage. For example, the odometer values may be stored in one or more of the memory 104)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Biondo. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on the data storage methodology. Biondo teaches redundant storage on the same device, though it is simple and obvious. Using Biondo provides slight protection from data corruption.
Regarding Claim 3, Wright in view of Kreis discloses all of the limitations of Claim 1. Wright does not explicitly disclose, but Kreis also teaches:
data chunks (Kreis ¶ 32: Here, the classifier is an ensemble classifier with several individual classifiers, where each individual classifier is built on a sub-set of the collected data referred to herein as a data chunk) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Kreis. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on the data storage methodology. Kreis teaches such a storage method, though it is simple and obvious. Using Kreis allows for specific groupings of data which can marginally improve processing speed later on in the process.

Wright does not explicitly disclose, but Biondo teaches:
wherein redundant data…are respectively stored in different memory (Biondo ¶ 19: Various storage facilities may be used as the redundant storage. For example, the odometer values may be stored in one or more of the memory 104, a key (e.g., key fobs 118 and 119) communicatively coupled to the ignition system 108, and an external storage device)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Biondo. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on the data storage methodology. Biondo teaches redundant storage on different devices, though it is simple and obvious. Using Biondo provides standard protection from loss of data in case of unforeseen events.
Regarding Claim 18, Wright in view of Kreis discloses all of the limitations of Claim 1. Wright does not explicitly disclose, but Kreis also teaches:
storing adjacent chunks of the data chunks to overlap temporally (Kreis Fig 3 & ¶ 36: The filled areas 23, 25, 27 designate data chunk overlap. As data samples need not 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Kreis. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on the data storage methodology. Kreis teaches such a storage method, though it is simple and obvious. Using Kreis allows for specific groupings of data which can marginally improve processing speed later on in the process.

Wright does not explicitly disclose, but Biondo teaches:
further comprising…storing adjacent…data…to provide redundancy (Biondo ¶ 19: Various storage facilities may be used as the redundant storage. For example, the odometer values may be stored in one or more of the memory 104)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Biondo. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on the data storage methodology. Biondo teaches redundant storage on the same device, though it is simple and obvious. Using Biondo provides slight protection from data corruption.
Claims 5 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 9311271 B2) in view of Kreis (US 20160321545 A1) and Dutta (US 10339470 B1)
Regarding Claim 5, Wright in view of Kreis discloses all of the limitations of Claim 4. Wright does not explicitly disclose, but Dutta teaches:
wherein the correlation component employs crowdsourcing to facilitate identifying correlations (Dutta col 3 lines 28-31: Additionally, the provider may desire to utilize 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Dutta. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on the data classification (correlation) methods. Crowdsourcing classification of data is well known in other fields as taught in Dutta. Using Dutta provides an alternate methodology of data logging which trades reliability for flexibility of nebulous concepts as crowdsourcing is want to do, thus adding an additional tool to increase overall accuracy.
Regarding Claim 20, Wright in view of Kreis discloses all of the limitations of Claim 19. Wright does not explicitly disclose, but Dutta teaches:
further comprising employing crowd-sourcing to facilitate identifying correlations (Dutta col 3 lines 28-31: Additionally, the provider may desire to utilize crowdsourcing classifiers to provide classifications as crowdsourcing classifiers are generally, much cheaper than classification specialists.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Dutta. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on the data classification (correlation) methods. Crowdsourcing classification of data is well known in other fields as taught in Dutta. Using Dutta provides an alternate methodology of data logging which trades reliability for flexibility of nebulous concepts as crowdsourcing is want to do, thus adding an additional tool to increase overall accuracy.
Claims 6, 7, 10, 11, 13, 15, 16, 21, 22, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 9311271 B2) in view of Kreis (US 20160321545 A1) and Stent (US 20200342303 A1)
Regarding Claim 6, Wright in view of Kreis discloses all of the limitations of Claim 4. Wright does not explicitly disclose, but Stent teaches:
further comprising a recommendation component that generates recommendations, based on the event related data chunk and correlations, associated with operation or maintenance of the vehicle (Stent Fig 1 & ¶ 31: That is, the vehicle 110 may receive road-scene data from the camera and predict, with the neural network, an occurrence of a hazardous event within the road-scene data from the camera. In response to predicting an occurrence of a hazardous event within the road-scene data captured by the camera, the electronic control unit 130 may output an alert to the driver warning them of an impending hazardous event so that the driver may take the necessary action to avoid and/or maneuver the vehicle 110. In some instances, the electronic control unit 130 may assume control of the vehicle 110 when a hazardous event is predicted from the road-scene data)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Stent. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on evaluating that data. Stent teaches real time processing and recommendations based on the data. Using Stent allows for real time incident response which can save the vehicle from damage.
Regarding Claim 7, Wright in view of Kreis and Stent discloses all of the limitations of Claim 6. Wright does not explicitly disclose, but Stent also teaches:
further comprising an artificial intelligence component that facilitates the generation of recommendations, and performs a utility-based analysis that factors benefit associated with making a recommendation versus cost (Stent Fig 1 & ¶ 31: That is, the vehicle 110 may receive road-scene data from the camera and predict, with the neural network, an occurrence of a hazardous event within the road-scene data from the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Stent. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on evaluating that data. Stent teaches real time processing and recommendations based on the data. Using Stent allows for real time incident response which can save the vehicle from damage.
Regarding Claim 10, Wright in view of Kreis discloses all of the limitations of Claim 6. Wright does not explicitly disclose, but Stent teaches:
further comprising an action component that takes automated action associated with control or operation of the vehicle based on the recommendation (Stent Fig 1 & ¶ 31: That is, the vehicle 110 may receive road-scene data from the camera and predict, with the neural network, an occurrence of a hazardous event within the road-scene data from the camera. In response to predicting an occurrence of a hazardous event within the road-scene data captured by the camera, the electronic control unit 130 may output an alert to the driver warning them of an impending hazardous event so that the driver may take the necessary action to avoid and/or maneuver the vehicle 110. In some instances, the electronic control unit 130 may assume control of the vehicle 110 when a hazardous event is predicted from the road-scene data)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Stent. Wright discloses the 
Regarding Claim 11, Wright discloses:
A system, comprising: a memory that stores computer executable components (Wright col 10 lines 36-53: According to a second aspect of the present disclosure there is provided a mobile telecommunications device adapted for installation to a vehicle and configured to log driving information associated with the vehicle when driven, the mobile device comprising: …a memory for storing said derived driving information...)
a processor that executes computer executable components stored in the memory (Wright col 10 lines 36-53: According to a second aspect of the present disclosure there is provided a mobile telecommunications device adapted for installation to a vehicle and configured to log driving information associated with the vehicle when driven, the mobile device comprising:… a processor for processing sensor data from at least the sensor set to derive said driving information; a memory for storing said derived driving information…wherein, the processor is arranged to process sensor data from the sensor set during the driving period to derive driving information associated with when and/or how the vehicle is driven and store a selection of the driving information to the memory)
a data collection component that wirelessly receives…data from a vehicle, wherein the data…is temporally associated with an event associated with the vehicle (Wright col 10 lines 36-53: According to a second aspect of the present disclosure there is provided a mobile telecommunications device adapted for installation to a vehicle and configured to log driving information associated with the vehicle when driven, the mobile device comprising: a sensor set comprising at least one of an image sensor, an audio 
an analysis component that analyzes the data…, and determines or infers cause of the event (Wright col 18 lines 55-60: The processor module 33 determines if a driving incident has been detected, at step 48. This is determined on the basis of the analysis carried out at step 46. If a driving incident has been detected, all the sensor data and driving information associated with the data file period, is stored in a data file in protected storage 34b, at step 50.)
a transmission component that wirelessly transmits the recommendation to the vehicle (Wright col 19 lines 36-40: Once a driving incident, such as a collision, has been detected, and the data file comprising the associated sensor data and driving information has been securely stored in protected storage 34b, the data file is transmitted to the insurance server 5 of FIG. 1, at step 52.)
Wright does not disclose the following; however Kreis teaches:
the data chunk (Kreis ¶ 32: Here, the classifier is an ensemble classifier with several individual classifiers, where each individual classifier is built on a sub-set of the collected data referred to herein as a data chunk)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Kreis. Wright discloses the 
Wright does not disclose the following; however Stent teaches:
a recommendation component that recommends a course of action in response to the event (Stent Fig 1 & ¶ 31: That is, the vehicle 110 may receive road-scene data from the camera and predict, with the neural network, an occurrence of a hazardous event within the road-scene data from the camera. In response to predicting an occurrence of a hazardous event within the road-scene data captured by the camera, the electronic control unit 130 may output an alert to the driver warning them of an impending hazardous event so that the driver may take the necessary action to avoid and/or maneuver the vehicle 110. In some instances, the electronic control unit 130 may assume control of the vehicle 110 when a hazardous event is predicted from the road-scene data)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Stent. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on evaluating that data. Stent teaches real time processing and recommendations based on the data. Using Stent allows for real time incident response which can save the vehicle from damage.
Regarding Claim 13, Wright in view of Kreis and Stent discloses all of the limitations of Claim 11. Wright does not explicitly disclose, but Stent also teaches:
further comprising an artificial intelligence component that facilitates the generation of recommendations, and performs a utility-based analysis that factors benefit associated with making a recommendation versus cost (Stent Fig 1 & ¶ 31: That 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Stent. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on evaluating that data. Stent teaches real time processing and recommendations based on the data. Using Stent allows for real time incident response which can save the vehicle from damage.
Regarding Claim 15, Wright in view of Kreis and Stent discloses all of the limitations of Claim 11. Wright also discloses:
further comprising a context component that logs as part of the data… vehicle or driver context (Wright col 22 lines 6-7: Furthermore, driving conditions, as affected by the weather can be determined.)
Wright does not disclose the following; however Kreis teaches:
the data chunk (Kreis ¶ 32: Here, the classifier is an ensemble classifier with several individual classifiers, where each individual classifier is built on a sub-set of the collected data referred to herein as a data chunk)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Kreis. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into 
Regarding Claim 16, Wright in view of Kreis and Stent discloses all of the limitations of Claim 11. Wright does not explicitly disclose, but Stent also teaches:
further comprising an action component that takes automated action associated with control or operation of the vehicle based on the recommendation (Stent Fig 1 & ¶ 31: That is, the vehicle 110 may receive road-scene data from the camera and predict, with the neural network, an occurrence of a hazardous event within the road-scene data from the camera. In response to predicting an occurrence of a hazardous event within the road-scene data captured by the camera, the electronic control unit 130 may output an alert to the driver warning them of an impending hazardous event so that the driver may take the necessary action to avoid and/or maneuver the vehicle 110. In some instances, the electronic control unit 130 may assume control of the vehicle 110 when a hazardous event is predicted from the road-scene data)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Stent. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on evaluating that data. Stent teaches real time processing and recommendations based on the data. Using Stent allows for real time incident response which can save the vehicle from damage.
Regarding Claim 21, Wright in view of Kreis discloses all of the limitations of Claim 19. Wright does not explicitly disclose, but Stent also teaches:
further comprising generating recommendations, based on the event related data chunk and correlations, associated with operation or maintenance of the vehicle (Stent Fig 1 & ¶ 31: That is, the vehicle 110 may receive road-scene data from the camera and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Stent. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on evaluating that data. Stent teaches real time processing and recommendations based on the data. Using Stent allows for real time incident response which can save the vehicle from damage.
Regarding Claim 22, Wright in view of Kreis and Stent discloses all of the limitations of Claim 21. Wright does not explicitly disclose, but Stent also teaches:
further comprising using artificial intelligence to facilitate the generation of recommendations (Stent Fig 1 & ¶ 31: That is, the vehicle 110 may receive road-scene data from the camera and predict, with the neural network, an occurrence of a hazardous event within the road-scene data from the camera. In response to predicting an occurrence of a hazardous event within the road-scene data captured by the camera, the electronic control unit 130 may output an alert to the driver warning them of an impending hazardous event so that the driver may take the necessary action to avoid and/or maneuver the vehicle 110. In some instances, the electronic control unit 130 may assume control of the vehicle 110 when a hazardous event is predicted from the road-scene data)

Regarding Claim 25, Wright in view of Kreis and Stent discloses all of the limitations of Claim 21. Wright does not explicitly disclose, but Stent also teaches:
further comprising taking automated action based on the recommendation (Stent Fig 1 & ¶ 31: That is, the vehicle 110 may receive road-scene data from the camera and predict, with the neural network, an occurrence of a hazardous event within the road-scene data from the camera. In response to predicting an occurrence of a hazardous event within the road-scene data captured by the camera, the electronic control unit 130 may output an alert to the driver warning them of an impending hazardous event so that the driver may take the necessary action to avoid and/or maneuver the vehicle 110. In some instances, the electronic control unit 130 may assume control of the vehicle 110 when a hazardous event is predicted from the road-scene data)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Stent. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on evaluating that data. Stent teaches real time processing and recommendations based on the data. Using Stent allows for real time incident response which can save the vehicle from damage.
Claims 8, 14, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 9311271 B2) in view of Kreis (US 20160321545 A1), Stent (US 20200342303 A1), and Robeson (US 20200256699 A1)
Regarding Claim 8, Wright in view of Kreis and Stent discloses all of the limitations of Claim 6. Wright does not explicitly disclose, but Robeson teaches:
further comprising a visualization component that facilitates visualizing output from the recommendation component in an augmented realty environment (Robeson Fig 1 & ¶ 8: FIG. 1 illustrates a system for identifying vehicle navigation requirements using augmented reality according to some embodiments. In some embodiments, the system includes a first vehicle 100 with a first navigation alert system 101. The first navigation alert system 101 includes one or more event sensors 102, a set of transmitters 103, and optionally a requirements database 104... The second alert system 151 includes an augmented reality (AR) system 152, a receiver 153, and a display 154 compatible with the AR system 152.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Stent. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on displaying the data. Robeson teaches using augmented reality to display the data to the user. Using Robeson allows for real time incident response in a manner that is easily observable, increasing the driver reaction time, which can save the vehicle from damage.
Regarding Claim 14, Wright in view of Kreis and Stent discloses all of the limitations of Claim 11. Wright does not explicitly disclose, but Robeson teaches:
further comprising a visualization component that facilitates visualizing output from the recommendation component in an augmented realty environment (Robeson Fig 1 & ¶ 8: FIG. 1 illustrates a system for identifying vehicle navigation requirements using augmented reality according to some embodiments. In some embodiments, the system includes a first vehicle 100 with a first navigation alert system 101. The first navigation alert system 101 includes one or more event sensors 102, a set of transmitters 103, and optionally a requirements database 104... The second alert system 151 includes an 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Stent. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on displaying the data. Robeson teaches using augmented reality to display the data to the user. Using Robeson allows for real time incident response in a manner that is easily observable, increasing the driver reaction time, which can save the vehicle from damage.
Regarding Claim 23, Wright in view of Kreis and Stent discloses all of the limitations of Claim 21. Wright does not explicitly disclose, but Robeson teaches:
further comprising visualizing the recommendations using augmented realty (Robeson Fig 1 & ¶ 8: FIG. 1 illustrates a system for identifying vehicle navigation requirements using augmented reality according to some embodiments. In some embodiments, the system includes a first vehicle 100 with a first navigation alert system 101. The first navigation alert system 101 includes one or more event sensors 102, a set of transmitters 103, and optionally a requirements database 104... The second alert system 151 includes an augmented reality (AR) system 152, a receiver 153, and a display 154 compatible with the AR system 152.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Stent. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on displaying the data. Robeson teaches using augmented reality to display the data to the user. Using Robeson allows for real time incident response in a manner that is easily observable, increasing the driver reaction time, which can save the vehicle from damage.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 9311271 B2) in view of Kreis (US 20160321545 A1), Stent (US 20200342303 A1), and Dutta (US 10339470 B1)
Regarding Claim 12, Wright in view of Kreis and Stent discloses all of the limitations of Claim 11. Wright does not explicitly disclose, but Dutta teaches:
wherein the analysis component employs crowdsourcing to facilitate identifying correlations (Dutta col 3 lines 28-31: Additionally, the provider may desire to utilize crowdsourcing classifiers to provide classifications as crowdsourcing classifiers are generally, much cheaper than classification specialists.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright with Dutta. Wright discloses the general event logging apparatus including the processor and transmitter, but it does not go into detail on the data classification (correlation) methods. Crowdsourcing classification of data is well known in other fields as taught in Dutta. Using Dutta provides an alternate methodology of data logging which trades reliability for flexibility of nebulous concepts as crowdsourcing is want to do, thus adding an additional tool to increase overall accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Johnson whose telephone number is (571)272-5739.  The examiner can normally be reached on 8:00 – 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/D.A.J./
Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668